DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 3, 2022 is acknowledged.
The elected compound  (4-fluoro-2-[(38,4S)-4-hydroxytetrahydro-2H-pyran-3-yl]-5-methyl-6-[4-(1H-pyrazol-1-yl)benzyl]-2,3-dihydro-1H-isoindol-1-one) (a.k.a. TAK-071) is not required for examination because claims 1 and 8-14 are generic claims.
Claims 1 and 8-14 are pending and are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is the national stage entry 371 of PCT/JP2018/019208 filed on May 17 2018; and claiming benefit of US Provisional Application No. 62/508,609 filed on May 19, 2017.
Claims 1 and 8-14 have an earliest effective US filing date of May 19, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 are indefinite because they recite use without any method steps.  MPEP 2173.05(q) states: “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”  Such is the case here, where claim 1 recites a screening method “comprising using an a value as an index” without delineating how that index is used; and, claim 8 recites the method of claim 1 “(A) characterized by using detectable cholinergic muscarinic Ml receptor antagonist (Ml antagonist); (B) characterized by using detectable ACh; or (C) characterized by using detectable M1PAM” without any without any active, positive steps for how the elements of A, B or C are used to screen. The scope of these claims is entirely unclear. This rejection affects all claims that depend from claim 1.
Claims 9-13 are indefinite when read in light of the specification.  The claim recites “measuring α value of the test compound”.  The specification states: “[0039] In the present invention, the ‘a value’ can be calculated from, for example, the allosteric ternary complex model described in the below-mentioned numerical formulas (i) - (iii).” Thus, the claim does not clearly set forth what the α value is, when read in light of the disclosure, because the specification states that these formulas are merely exemplary.
Claim 14 is indefinite because it fails to impose any structural/material limitation on the method of the invention and appears to recite an intended result. Independent claim 1 recites the intended result “for a cholinergic muscarinic M1 receptor positive allosteric modulator (MIPAM) with reduced cholinergic side effects” and claim 14 attempts to further limit this intended effect by reciting “wherein the cholinergic side effect is diarrhea”.  This is indefinite because the claim does not recite method steps whereby diarrhea is assessed and, thus, what is or is not required for infringement of this method is unclear.  Since the claims fail to meet all (3) criteria set forth in MPEP 2173.05(g), then the claim is rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." MPEP 2173.05(q)II.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homsher et al., First published online April 20, 2017, cited on the IDS filed 04/07/2021.
Regarding claim 1: The Homsher prior art teaches high throughput screening of “over 1000 positive allosteric modulator (PAM) molecules for the human muscarinic acetylcholine receptor 1 (M1)” (Abstract). The reference states: “The increased throughput for the agonist shift assay is the first demonstration of allostery measurements on this scale, which were analyzed in an automated manner to produce quantifiable measurements of allostery: alpha (cooperativity factor), beta (efficacy), tauB (direct agonist activity of the allosteric ligand), and KB (intrinsic binding affinity of the modulator)”  See Figure 1.  Therefore the method anticipates a method for screening for a cholinergic muscarinic M1 receptor positive allosteric modulators (MIPAM) with reduced cholinergic side effects, comprising using an a value as an index.
Regarding claim 8:  The reference teaches a screening method comprising positive allosteric modulator (PAM) compounds and acetylcholine (ACH) (Figure 1 legend) and Figure 2 demonstrates how both detected by FLIPR. 
Regarding claim 10: The reference discloses that a focus within the art is development of ligands targeting allosteric sites with significantly lower affinity (pg. 1061, first full paragraph). The reference further teaches: “Because M1 PAM molecules can be directly affected by altered levels of acetylcholine (ACH), the dependency of the PAM molecule on ACH concentration becomes crucial to assess during drug discovery” (same paragraph).  In their methods the authors select compounds that have lower alpha, tauB, and KB values relative to a reference compound. (Figure 2 and pg. 1064, last paragraph). Thus, the reference teaches contacting M1R with a test compound and detectable ACh, measuring a value of the test compound, and selecting a PAM with a low value.  
Regarding claim 11: The reference teaches comparing test compounds to well-understood control M1PAM compounds such as BQCA (pg.1063, paragraph bridging columns).  Because the method compares test compounds to known M1PAM compounds, then the reference teaches contacting M1R or a partial peptide thereof with a test compound, a detectable M1PAM and Ach; then measuring a value of the test compound, and selecting a M1PAM with a lower alpha value. 
Regarding claims 12 and 13, which are directed to wherein the α value is greater than 0 and not more than 1,000; and, wherein the α value is greater than 1 and not more than 500 respectively. Figure 4 of the reference shows a comprehensive plot of alpha values between 0 and 1000 (x axis). Compounds D and E on the plot have an α value greater than 1 but not more than 500.  
Regarding claim 14: As stated in the rejection above, claim 14 fails to impose any material or methodological limitation upon the method of Claim 1, therefore the scope of claim 14 is interpreted as the same as claim 1.
The method of the invention fails to distinguish over methods disclosed in the Homsher prior art, and claims 1 and 8, 10-14 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Homsher as applied to claims 1, 8 and 10-14 above, and further in view of Abdul-Ridha et al., J Biol Chem., VOL.289, NO. 9, pp. 6067–6079, February 28, 2014 (NPL citation B1 on IDS filed 04/07/2021).
Homsher teaches the methods of claims 1, 8 and 10-14 as outlined in the rejection above. 
The only element that Homsher does not teach is the antagonist of instant claim 9.
The Abdul-Ridha et al. prior art reference remedies this deficiency by teach a method for screening test compounds for allosteric modulation of M1R and determining cooperativity using an alpha value as an index (ex. pg, Table 2, last column, log alpha c) that is similar to the method of Homsher.   Specifically, the reference teaches radiolabel (“detectable” of the claims) binding assays for screening cooperativity of binding of test molecules (pg. 6068 section titled Whole Cell Radio ligand Binding Assays) in the presence of known positive allosteric modulators (PAMs; the reference uses BQCA), negative allosteric modulators (NAMs; the reference teaches orthosteric antagonists [3H]QNB or [3H]NMS), non-allosteric agonists (carbachol CCh; and acetylcholine ACh on lines 12-15 pg. 6071) and non-allosteric antagonist (atropine). Thus, the reference teaches “screening … characterized by using” detectable cholinergic muscarinic Ml receptor antagonist (M1 antagonist); characterized by using ACh or the equivalent CCh; or characterized by using detectable M1PAM. Cooperativity is calculated by the allosteric ternary complex model, Equation 1 (pg. 6069) which is equivalent to the allosteric ternary complex model of Numerical Formula (ii) disclosed in the instant application for calculating alpha values (see instant specification [0050]-[0051]). The reference uses a radiolabeled (i.e. “detectable”) cholinergic muscarinic M1 antagonists (both allosteric and non-allosteric); and the detectable M1PAM BQCA (pg. 6068 section titled Whole Cell Radio ligand Binding Assays).
A person having ordinary skill in the art prior to the effective filing date of the application, would be motivated to use the antagonist, as taught by Abdul-Ridha, in the screening methods of Homsher because the use of atropine provides a value for “nonspecific binding” value (Abdul-Ridha at pg. 6068 section titled Whole Cell Radio ligand Binding Assays), that can be used to normalize ligand binding, and is used in the allosteric ternary complex model calculations.  
Since the relative skill in the art is high and the methods are fully disclosed by the Homsher reference, the additional use of atropine or another agonist in the binding assays would not require undue further experimentation.  Since Homsher already demonstrates successful identification of ligands with low alpha values, a person could use the method further comprising an antagonist with a reasonable expectation of successfully screening cholinergic muscarinic M1 receptor allosteric modulators (MIPAMs). 
Therefore the invention is obvious in view of what was known in the art prior to the effective filing date of the application.


Art cited as relevant but not relied upon for rejection:
Haruhide Kimura,  et al. Alzheimer's & Dementia, Vol. 13, Issue 7S_Part_12, pages P624, published 1 July 2017. The inventors’ own work which states (emphasis added): “We previously reported that the cooperativity (α-value) was a key to lower the risk of diarrhea by M1R positive allosteric modulators (M1PAMs). In this study, we characterized in vitro profiles of TAK-071, a novel M1R selective PAM with a low α -value and compared with that of T-662, an M1PAM with a high α -value.” The reference assesses specific anti-diarrheal effects by evaluating “mouse ileum contraction … under the conditions to assess spontaneous activity or electric field stimulation (EFS)-induced activity by using the in vitro Magnus method. Electrophysiological experiments were performed by using current clamp recordings in slices of mouse medial prefrontal cortex.” Results:TAK-071 had an α -value of 199 for human M1R with more than 3700-fold selectivity over other muscarinic receptor subtypes. T-662 also had potent M1PAM activity with an IP-value of 2.1 nM, and showed an α -value of 1786 … TAK-071induced ADP in layer 5 pyramidal neurons, while it did not cause mouse ileum contraction in vitro. Thus, TAK-071 may have a promising therapeutic potential for CNS disorders without causing diarrhea. TAK-071 is currently in clinical development (ClinicalTrials.gov,  Identifier: NCT02769065).
Largely the same findings were published January 2018 as Kurimoto et al., Journal of Pharmacology and Experimental Therapeutics January 2018, 364 (1) 28-37; DOI: https://doi.org/10.1124/jpet.117.243774.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649